DETAILED ACTION
Petition 
The petition to participate as a PPH program case is granted. 
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s arguments and amendments are both entered.
Over the course of a new search, a new reference was found.
Applicant’s arguments are now moot in view of the new rejection. 
 Allowable Subject Matter
The combination of both dependent claim 7 and dependent claim 10 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 10,693692 B1 to Winklevoss et al. filed in 2016 (hereinafter “Winklevoss”). 
The ‘611 publication discloses “1.    (Currently amended) A vehicle travel control method for a vehicle travel control device 
comprising: (see claims 1-10 where the vehicle can stop at a toll booth and then provides an authentication to access a toll road) 
determining, using a processor that receives a vehicle position of a vehicle and information on a toll booth,  (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify one or more toll roads (eg, crossovers, highways, etc.) within a predetermined distance from the vehicle 100 based on the location of the vehicle 100 and / or geofencing technology. it can. The in-vehicle access application 162 can obtain permission by sending 

whether -the vehicle that is operating in an automated driving mode needs to stop at -the toll booth provided in a traffic lane in which the vehicle is going to enter; and
n response to determining that the vehicle needs to stop at the toll booths 
determining a planned stop position that is at a position in the traffic lane (see FIG. 2 where the vehicle includes a top positon in block 204 and 

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, 

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless transceiver that is part of the vehicle. The operation mode can be set. In proximity mode, the in-vehicle access application receives transaction information from the access device via a wireless communication channel, displays the transaction information on the user interface of the in-vehicle computer system, requests approval from the vehicle occupant, and provides account authentication information. Can be sent to the access 
    PNG
    media_image1.png
    973
    987
    media_image1.png
    Greyscale

The ’611 is silent but Winklevoss teaches “before the toll booth in a travel direction of the vehicle; and”  (see FIG. 2 where the autonomous vehicle is spaced from the electronic point of sale system 212  in the direction of travel of the vehicle 206 in FIG. 5 moving through the toll booth  
The ‘611 publication discloses “…stopping the vehicle at the planned stop position” (see FIG. 2 where the vehicle is stopped before the toll booth to exchange the payment; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the vehicle status signal may include information indicating the speed of the vehicle and / or the current transmission mode of the vehicle.

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a 

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless transceiver that is part of the vehicle. The operation mode can be set. In proximity mode, the in-vehicle access application receives transaction information from the access device via a wireless communication channel, displays the transaction information on the user interface of the in-vehicle .; see claims 1-11 where the vehicle is stopped and then a proximity mode of operation is provided to pay; see claim 13-16 ) ;

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 publication with the teachings of Winklevos since Winklevos teaches that an autonomous vehicle can be located spaced from a toll booth in the direction of travel of the vehicle which is driverless. The device can include a computer within the vehicle being able to communicate with a transaction computer to electronically pay the toll via a currency. The toll can be paid with the transaction device being spaced from the autonomous vehicle in a toll vendor system as shown in FIG. 2.     See claims 1-9 of Winklevos. 
Stopping before or close to the toll plaza, or at the toll plaza, or after the toll plaza is an optimization of prior art elements according to their established functions and only involves routine skill in the art in the claim absent some unexpected benefits.
 

 Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 10,693692 B1 to Winklevoss et al. filed in 2016 (hereinafter “Winklevoss”) in view of Japanese Patent Pub. No.: 2013-086580A to Ito that was filed in 2011 and in view of Japanese Patent Pub. No.: JP 2016-222170 A to Izuhara et al. 

The ‘611 is silent but Izuhara teaches “….2.    (Previously presented) The vehicle travel control method according to claim 1 comprising in a case where the vehicle is going to pass through the toll booth in the automated driving mode, (see paragraph 55-60 where the travel control unit can provide a travel path to steer the vehicle to the toll gate and through the toll gate automatically and normal ACC mode ends);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of IZUHARA since IZUHARA teaches that a 

The ‘611 is silent but Ito teaches “…prompting a driver of the vehicle to perform manual driving”.  (see paragraph 10-15 where the ACC switch 2 is provided on a steering wheel and the driver can provide an on or off mode to provide automatic cruise control and an autonomous driving mode or a manual mode of operation).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of ITO since ITO teaches that an object identification device on the vehicle can visually identify a toll gate that is 
Claims 3-5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 10,693692 B1 to Winklevoss et al. filed in 2016 (hereinafter “Winklevoss”) in view of Japanese Patent Pub. No.: 2013-086580A to Ito that was filed in 2011 and in view of Japanese Patent Pub. No.: JP 2016-222170 A to Izuhara et al. and in view of U.S. Patent Application Pub. No.; US20170046883A1 to Gordon et al. that was filed in 2015 (hereinafter “Gordon”).

    PNG
    media_image2.png
    620
    782
    media_image2.png
    Greyscale

The ‘611 is silent but Gordon teaches “3.    (Previously presented) The vehicle travel control method according to claim 2, further comprising:
after prompting the driver to perform the manual driving, determining whether the driver is driving the vehicle; and
in a case where the driver is not driving the vehicle, (see paragraph 32-36 and 40) the vehicle is stopped at a position before the toll booth in the travel direction of the vehicle.  (See paragraph 2, 42-45 where the autonomous vehicle can slow to pay the toll or stop to pay the toll in the autonomous mode and receives a smaller fee for operating in the autonomous mode; see paragraph 47 where when it is detected to be in the manual mode and a stop to pay is needed then a higher fare is provided as this is more risky as the stop can cause an accident);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of GORDON of IBM™ since GORDON teaches that a vehicle approaching a toll booth can be determined to be 1. In an autonomous mode which is more efficient, or 2. In a manual mode which is deemed to be less efficient and may cause excessive braking at the tooth booth.   The toll booth fare will be cheaper for the autonomous mode for a more efficient collection of the tolls as the autonomous vehicle may pass through faster and not stop while a manual operator will be charged a higher fee and there is a high probability of a more excessive braking and less vehicles can pass and pay per hour.    See paragraphs 2, 42-52 and claims 1-8 of GORDON. 

4.    (Currently amended) The vehicle travel control method according to claim 2 , further comprising:
after prompting the driver to perform the manual driving, determining whether the driver is driving the vehicle; and  (see paragraph 40 where the processor determines that a toll road is being travelled on and there is an automated toll booth present and then the vehicle is determined to be in a manual or an autonomous mode of operation) 
in a case where the driver of the vehicle is driving the vehicle, the vehicle is not stopped automatically. (See paragraph 2, 42-45 where the autonomous vehicle can slow to pay the toll or stop to pay the toll in the autonomous mode and receives a smaller fee for operating in the autonomous mode as this is more efficient and no braking is needed in paragraph 42; see also paragraph 47 and 54 where when it is detected to be in the manual mode and a stop to pay is needed then a higher fare is provided as this is more risky as the stop can cause an accident and where the user is in a manual mode and then switches to an autonomous mode to obtain a cheaper toll fee);



The ’611 is silent but Ito teaches “5.    (Currently amended) The vehicle travel control method according to  claim 2. further comprising:
in a case of switching to a manual driving mode in which the vehicle is driven manually, providing display on a screen for prompting the driver to perform the manual driving”. (see paragraph 10-15 where the ACC switch 2 is provided on a steering wheel and the driver can provide an on or off mode to provide automatic cruise control and an autonomous driving mode or a manual mode of operation). It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of ITO since ITO teaches that an object identification device on the vehicle can visually identify a toll gate that is ahead of the vehicle. Then a processor can then provide a required deceleration using an ACC and by using the GPS coordinates of the tollgate. This can provide a smooth deceleration of the vehicle to the toll gate using an ACC for payment.   See paragraph 41-46 of ITO. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 10,693692 B1 to Winklevoss et al. filed in 2016 (hereinafter “Winklevoss”) and in view of U.S. Patent Application Pub. No.; US20140330479A1 to Doglov et al. that was filed in 2013 (hereinafter “Dolgov”).

    PNG
    media_image3.png
    707
    636
    media_image3.png
    Greyscale

6.    (Currently amended) The vehicle travel control method according to  claim 1. further comprising:  (see paragraph 16 where a toll booth ahead is determined as an object)
in a case where a position at which the vehicle is to be stopped is not recognized, outputting warning”.  (See paragraph 98-102 where a buffer zone can be provided when a vehicle ahead is determined to be stopped and the buffer distance can be provided as a minimal gap between the vehicle up ahead stopped at a toll by a predetermined distance; see FIG. 6 where the program instruction can indicate a vehicle or object ahead and the vehicle cannot stop at the toll gate and instruction are provided to stop and maintain a gap and adjust a speed of the vehicle in block 602);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of DOGLOV of GOOGLE™ since DOGLOV teaches that a vehicle approaching a toll booth can be determined. See paragraph 16.  The processor can thus determine there are also cars in line to pay the toll.  See FIG. 4b and cars 454-458.  Generally since each of the vehicle is moving and adjusting a distance the vehicle can determine that it should stop at the last vehicle or at the booth however since the vehicle 
Claims 7-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2018538611 A filed in 2015 (hereinafter the ‘611 publication”) and in view of U.S. Patent No.: 10,693692 B1 to Winklevoss et al. filed in 2016 (hereinafter “Winklevoss”)  and in view of U.S. Patent Application Pub. No.; US20150046038A1 to Kawamata et al. that was filed in  2012 (hereinafter “Kawamata”).

    PNG
    media_image4.png
    857
    565
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    747
    592
    media_image5.png
    Greyscale

The ‘611 is silent but Kawamata teaches “7.    (Currently amended) The vehicle travel control method according to  claim 1. wherein
the vehicle is stopped at a position in the traffic lane between the toll booth (see FIG. 13 where a vehicle is detected to have stopped and then a vehicle is determined to be located as stopped at a toll booth in blocks st201-st205 and FIG. 10 block 83 where the toll booth is detected by a processor) and an end of an island on which the toll booth is provided”. (see paragraph 99 and FIG 12-13 where a first vehicle is stopped before entering a toll 142 to allow a second person to receive the payment to move through the toll in an opposite lane and the vehicle then moves and stops at an end of the island 111 and at a front of the booth 140 ; see paragraph 99-109 where the vehicle is stopped automatically at the edge of the island to grab an ticket or to pay and see paragraph 105 where a toll gate indicates an end and a distance from the toll gate is where it should stop);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of Kawamata since Kawamate teaches that a driver can be irritated when approaching a toll and the vehicle does not stop where they can pay or they can grab a ticket.  Thus, the vehicle approaching a toll booth can be determined in block 81 (FIG. 5) and a toll gate 142 can also be determined via a location. See paragraph 16.  The processor can thus determine the location of the toll booth 140 using audio 
 
The ’611 is silent but Kawamata teaches “8.    (Currently amended) The vehicle travel control method according to  claim 1. wherein
a target position for stopping the vehicle is set to an end of a roof above the toll booth, 
a traffic signal provided on the roof, 
a signboard provided on the roof, or 
an end of an island on which the toll booth is provided”. (see paragraph 99 and FIG 12-13 where a first vehicle is stopped before entering a toll 142 to allow a second person to receive the payment to move through the toll in an opposite lane and the vehicle then moves and stops at an end of the island 111 and at a front of the booth 140 ; see paragraph 99-109 where the vehicle is stopped automatically at the edge of 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 with the teachings of Kawamata since Kawamate teaches that a driver can be irritated when approaching a toll and the vehicle does not stop where they can pay or they can grab a ticket.  Thus, the vehicle approaching a toll booth can be determined in block 81 (FIG. 5) and a toll gate 142 can also be determined via a location. See paragraph 16.  The processor can thus determine the location of the toll booth 140 using audio radar lidar or images.  The vehicle is determined to stop directly in front of the toll booth 140 so the driver can pay and not have to take control of the vehicle or to get out which can be not safe.       See paragraphs 98-102 of Kawamata. 

Claim 9 is rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of the ‘611 in view of Winklevos.
“9 A vehicle travel control method for a vehicle travel control device that automatically stops at a planned stop position
comprising: (see claims 1-10 where the vehicle can stop at a toll booth and then provides an authentication to access a toll road) 
a processor that receives output from an external sensor mounted on the vehicle and sets a planned stop position based on an output; a memory in electronic communication with the processor and instructions stored on the memory, the instructions being executable to implement a method comprising determining using the processor that receives the position of a vehicle and information on a(SIC) toll booth,  (see FIG. 1 where the vehicle arrives on the toll road and then determines a location of the vehicle 100 feet before the toll before arriving at the toll gate; In the toll collection mode of operation, the vehicle 100 is moving and uses the in-vehicle access application 162 to obtain permission to access one or more toll roads or access to restricted areas where the vehicle 100 is approaching. And toll collection transactions. For simplicity of explanation, as used herein, a restricted area may be considered a toll road. The in-vehicle access application 162 may identify 

in response to determining that  -the vehicle that is operating in an automated driving mode needs to stop at -the toll booth provided in a traffic lane in which the vehicle is going to enter; and
n response to determining that the vehicle needs to stop at the toll booths 
determining a planned stop position that is at a position in the traffic lane (see FIG. 2 where the vehicle includes a top positon in block 204 and then in the stop position the first mode of operation is then provided by detecting an access device via a transponder device.  A proximity mode is then determined and this can exchange the account information; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the vehicle status signal may include information indicating the speed of the vehicle and / or the current transmission mode of the vehicle.

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time 

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless transceiver that is part of the vehicle. The operation mode can be set. In proximity mode, the in-vehicle access application receives transaction information from the access device via a wireless communication channel, 
    PNG
    media_image1.png
    973
    987
    media_image1.png
    Greyscale

The ’611 is silent but Winklevoss teaches “before the toll booth in a travel direction of the vehicle; and”  (see FIG. 2 where the autonomous  
The ‘611 publication discloses “…stopping the vehicle at the planned stop position and in response to determining that the vehicle does not need to stop operating the vehicle to pass through” (see FIG. 2 where the vehicle is stopped before the toll booth to exchange the payment; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the vehicle status signal may include information indicating the speed of the vehicle and / or the current transmission mode of the vehicle.

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a threshold time (eg, 15 seconds, 30 seconds, 1 minute, etc.) This can be determined when the vehicle speed information in the status signal indicates. This can also be determined in another means or combination if, for example, the transmission mode information in the vehicle status signal indicates that the transmission mode of the vehicle is parking.

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless .; see claims 1-11 where the vehicle is stopped and then a proximity mode of operation is provided to pay; see claim 13-16 ) ;

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 publication with the teachings of Winklevos since Winklevos teaches that an autonomous vehicle can be located spaced from a toll booth in the direction of travel of the vehicle which is driverless. The device can include a computer within the vehicle being able to communicate with a transaction computer to electronically pay the toll via a currency. The toll can be paid with the transaction device being spaced from the autonomous vehicle in a toll vendor system as shown in FIG. 2.     See claims 1-9 of Winklevos. 
 
The ‘611 publication discloses “…10. The vehicle travel control method according to claim 1, further comprising in response to determining that the vehicle does not need to stop operating the vehicle to pass through the toll booth” (see FIG. 2 where the vehicle is stopped before the toll booth to exchange the payment; FIG. 2 shows a flow diagram of a mode selection process 200 that can be performed by an in-vehicle access application (eg, an in-vehicle access application 162 installed in the in-vehicle computer system 150) according to some embodiments. Process 200 may begin at block 202 by receiving a vehicle status signal from the vehicle communication bus. The vehicle state signal may include vehicle information from the ECU of the vehicle and / or information from various sensors of the vehicle. In some embodiments, the vehicle status signal may include information indicating the speed of the vehicle and / or the current transmission mode of the vehicle.

  At block 204, the process 200 may determine that the vehicle is at a stop position based on the first state of the vehicle state signal at the first time point. This means that, for example, if the vehicle is stationary for a 

  At block 206, in response to determining that the vehicle is at the stop position, the process 200 can activate the first mode of operation of the in-vehicle access application. In some embodiments, the first operation mode can also be activated by a user input for activating the first operation mode received at the user interface of the in-vehicle computer system. For example, the first mode of operation is proximity where an in-vehicle access application detects an access device in proximity to the vehicle and establishes a wireless communication channel between the in-vehicle computer system and the access device using an integrated wireless transceiver that is part of the vehicle. The operation mode can be set. In proximity mode, the in-vehicle access application receives transaction information from the access device via a wireless communication channel, displays the transaction information on the user interface of the in-vehicle .; see claims 1-11 where the vehicle is stopped and then a proximity mode of operation is provided to pay; see claim 13-16 ) ;

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of the ‘611 publication with the teachings of Winklevos since Winklevos teaches that an autonomous vehicle can be located spaced from a toll booth in the direction of travel of the vehicle which is driverless. The device can include a computer within the vehicle being able to communicate with a transaction computer to electronically pay the toll via a currency. The toll can be paid with the transaction device being spaced from the autonomous vehicle in a toll vendor system as shown in FIG. 2.     See claims 1-9 of Winklevos. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668